69 Mich. App. 78 (1975)
244 N.W.2d 337
PUTZ
v.
SECRETARY OF STATE
Docket No. 22179.
Michigan Court of Appeals.
Decided December 5, 1975.
Peter E. Bec, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and George M. Elworth, Assistant Attorney General, for defendant.
Before: D.E. HOLBROOK, P.J., and J.H. GILLIS and M.J. KELLY, JJ.
PER CURIAM.
On June 11, 1974, plaintiff was convicted of driving while under the influence of liquor in a Virginia court. As a result of the *79 conviction, plaintiff's license to drive in Michigan was suspended from June 11 to September 9, 1974, with restoration conditioned on plaintiff securing financial responsibility insurance pursuant to MCLA 257.516; MSA 9.2216. Plaintiff, seeking to avoid the insurance requirement, petitioned Wayne County Circuit Court on October 2, 1974, for the restoration of his driving privilege. On October 11, 1974, a show cause hearing was held. The court ruled that financial responsibility insurance was the same as no-fault insurance with residual liability coverage and ordered that plaintiff's driving privilege be restored upon his obtaining the latter type of insurance. Defendant now appeals as of right.
At the show cause hearing, and in a motion to dismiss prior thereto, defendant argued that the circuit court lacked jurisdiction to examine the requirement of financial responsibility insurance. The court summarily rejected defendant's argument. MCLA 257.323; MSA 9.2023 provides in relevant part:
"Any person denied a license to operate a motor vehicle or whose license for such purpose has been revoked or suspended by the secretary of state under the provisions of this act or any other law of this state, with the exception of the financial responsibility act contained in chapter 5 of this act, shall have a right to file a petition for a hearing in the matter in a circuit court in the county from which came the recommendation or conviction upon which such license was denied, suspended or revoked, or, in the circuit court of the county of the residence of such persons in those cases where the license was suspended or revoked under the provisions of section 318 of this act, and such court is hereby vested with jurisdiction * * *. Such court is further authorized to confirm, modify or set aside such order of suspension, revocation or denial of such license." (Emphasis supplied. Footnotes omitted.)
*80 See, Balcain v Secretary of State, 361 Mich 570; 106 NW2d 160 (1960), Kowalski v Secretary of State, 52 Mich App 584; 217 NW2d 888 (1974). Licenses suspended under the financial responsibility act were historically excluded from circuit court review even prior to the express exclusion contained in the present statute. Reed v Secretary of State, 327 Mich 108; 41 NW2d 491 (1950).
Plaintiff's license having been suspended until compliance with the financial responsibility act, MCLA 257.501 et seq.; MSA 9.2201 et seq., the present case is within the statutory exception to circuit court jurisdiction. The judgment of the trial court is vacated.